internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------ ------------------------------- -------------------------------- department of the treasury washington dc person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-121630-06 date date date a taxpayer ----------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------- ----- ------------------------------------------------------------ ------------ ---- ----- ---- ---- ---- -- number b entity c jurisdiction e number f number g number h number j number k number l dear --------------- this is in reply to your letter dated date a in which you requested a ruling on taxpayer’s behalf with respect to number b contracts the policies intended to meet the requirements of sec_101 or meet the definition of a life_insurance_contract under sec_7702 of the internal_revenue_code the material information provided in that request and in subsequent correspondence is summarized below specifically taxpayer asks for a waiver of reasonable errors under sec_101 and sec_7702 of the internal_revenue_code such that the policies will be treated as life_insurance contracts for federal tax purposes the policy numbers for the policies are set forth in exhibit d hereto plr-121630-06 taxpayer is a stock_life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code although taxpayer is a wholly owned subsidiary of entity c taxpayer’s federal_income_tax return is not consolidated with those of any other entity taxpayer is licensed to engage in the life_insurance business in jurisdiction e taxpayer represents that all number b policies are life_insurance contracts under the laws of the state in which they are issued further taxpayer represents that the policies will if the errors described herein are waived meet the federal tax definition of a flexible_premium_life_insurance_contract under sec_101 or the definition of a life_insurance_contract under sec_7702 as applicable taxpayer’s compliance system has evolved from a largely manual system prior to the enactment of sec_101 which first provided a federal tax definition of a life_insurance_contract to its present sophisticated computerized system further extensive training was conducted for all employees involved with compliance and written procedures were both provided and regularly updated taxpayer has adequately demonstrated that its procedures if properly followed would have ensured compliance of each of the policies with the relevant code definition of a life_insurance_contract each of the systems used however requires a certain amount of data entry or reprogramming by human beings and upon routine periodic checks for compliance number b policies were found to have ceased qualifying under the code most of the errors causing the policies to fail may be broadly defined as clerical errors caused by actions taken in direct contravention of detailed and clearly stated policies designed to ensure compliance of the contracts with all provisions of the federal tax laws the clerical errors were made despite a compliance system designed to prevent such errors when customer service representatives failed to follow established procedures by processing a required return of excess premiums as a withdrawal from a policy rather than reversing the excess premium payment which also takes out any associated earnings in number f cases crediting an excess premium to a policy pending approval of a coverage increase rather than reversing the excess premium payment together with earnings and holding the excess in a suspense_account until the increase had been approved in number g cases failing to process a force-out in a declining premium situation in number h cases plr-121630-06 failing to sequence properly the entry of data into the system with respect to a death_benefit option change in number j cases manually overriding the system to backdate a premium to the date it was received rather than the date the system indicated was permissible in number k cases a sixth category of errors which occurred in number l cases occurred during the manual entry of a formula required in the programming of an update to the computerized portion of taxpayer’s compliance system sec_101 was added to the code by ' of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 under sec_101 any amount_paid by reason of the death of the insured under a life_insurance_contract described as a flexible premium contract is excluded from gross_income only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage of cash_value test of sec_101 and ii respectively or the cash_value test of sec_101 the limitations of sec_101 are applicable generally only to contracts issued before date sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes more specifically a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and d in general sec_7702 applies to contracts issued after date sec_101 and sec_7702 provide that if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_101 and sec_7702 after considering all the facts and circumstances we find that failure of the policies to satisfy the requirements of sec_101 and sec_7702 was due to reasonable error taxpayer proposes to bring the policies into compliance with sec_101 and sec_7702 by increasing death_benefits or refunding premiums in order to prevent future errors taxpayer has implemented a new system to administer compliance with sec_101 and sec_7702 the new system eliminates much of the manual processing that was the source of the errors under prior systems and to the extent that the new system relies on manual processing the taxpayer has implemented new safeguards and additional oversight to prevent future compliance failures after considering all the facts and circumstances we find that the taxpayer is taking reasonable steps to remedy the error plr-121630-06 accordingly based on the information submitted it is held that the failure of the number b policies to satisfy the requirements of sec_101 or sec_7702 for the reasonable errors described above is waived pursuant to sec_101 and sec_7702 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative donald j drees jr donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products sincerely yours
